270 P.3d 404 (2012)
247 Or. App. 737
In the Matter of T.L.D., Alleged to be a Mentally Ill Person.
STATE of Oregon, Respondent,
v.
T.L.D., Appellant.
C100043MC; A145823.
Court of Appeals of Oregon.
Submitted December 19, 2011.
Decided January 25, 2012.
Rebecca Carter filed the brief for appellant.
John R. Kroger, Attorney General, Mary H. Williams, Solicitor General, and Karla H. Ferrall, Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and DUNCAN, Judge.
PER CURIAM.
Reversed. State v. S.J.F., 247 Or.App. 321, 269 P.3d 83 (2011).